DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment and response of 3/5/21 is entered.
Claim 41 is amended.
Claims 53-56 are canceled.
	Claims 41-52 and 57-63 remain pending, and are considered herein.

Claim Status, Canceled Claims
	In light of the cancelation of Claims 53-56, all objections/rejections thereto, are withdrawn.

Specification
	The specification remains objected to.
	The specification is required to be updated to state the present status of the parent non-provisional as being issued as Patent No. 10,888,626.
Response to Argument – Specification
	Applicant has failed to amend, or respond to this objection.  Applicant is reminded that it is required their responses should be fully responsive. Similar absence of response/amendment in the future may be responded to with a notice of non-compliant amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In light of the amendment, the rejection of Claim 50 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
In light of the amendments, the rejections of Claims 41-52 and 57-63 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,507,249 to Guild, et al., in view of Jia, et al. (2002) “Eradication of osteosarcoma lung metastases following intranasal interleukin-12 gene therapy using a nonviral polyethyleneimine vector”, Cancer Gene Therapy, 9(3): 260-266, are withdrawn. 
To wit, the claims now require direct injection into the tissue.

	U.S. Patent Nos. 10,413,618; 10,350,303; and 10,238,754 were each considered for ODP purposes, however, being that they require detectable expression in the serum for at least 72 hours, and the enablement rejection (below), they are considered to be free of ODP rejections, as the Artisan would know not to utilize IL-12 for such expression, as it may kill the subject.
	U.S. Patent No. 10,888,626 is free of ODP rejections, as the claims are limited to FIX, instead of IL-12.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-55 and 57-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for direct injection into a tissue or lung instillation, does not reasonably provide enablement for any method of administration which results in detectable levels of IL-12 in the serum or systemically.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The claims are broad for the methods of delivery and effecting IL-12 levels that are detectable in the serum for at least 72 hours post-administration.
The specification teaches that the IL-12 is a secreted or other secreted protein, comprising more than one subunit (p. 35, second paragraph).  This is the limit of the teaches provided in the specification, and priority goes back to the filing of the PCT, 08 June 2012.  
The Art teaches that IL-12 at the time was being considered for gene therapies in cancer, and that intranasal administration of vectors for IL-12 gene therapy were success for treating lung metastases (e.g., Jia, et al. (2002) “Eradication of osteosarcoma lung metastases following intranasal interleukin-12 gene therapy using a nonviral polyethyleneimine vector”, Cancer Gene Therapy, 9(3): 260-266).  However, it was also recognized that systemic levels of IL-12 are associated with severe toxic effects (e.g., Id., pp. 264-65, paragraph bridging).  In fact, even much more recently, IL-12 has similarly been known for such toxicities with systemic presence, leading to the development of modified forms of IL-12 to minimize systemic exposure (e.g., Zhang, et al. (2020) “Enhanced efficacy and limited systemic cytokine exposure with membrane-anchored interleukin-12 T-cell therapy in murine tumor models”, Journal for ImmunoTherapy of Cancer, 8(1): article e000210, 12 pages long.).
Still further, even if the claims were limited to cancer, some cancers are blood-borne, and these would necessarily require expression in the bloodstream.  These would certainly not be predicted to work.  In this case, only solid tumors, with direct administration to the tumor would be predicted to work.
Thus, the Artisan would not have reasonably predicted that any form of administration that results in detectable levels in the serum would not kill the patient before any therapeutic effect was provided.  Given this, the Artisan would have to experiment to determine the methods of administration that would work, for any particular therapy.
Therefore, the claims are not enabled for systemic expression as presently claimed.
Response to Argument 
Applicant’s argument of 3/5/21 has been considered but is not found persuasive.
Applicant argues that they have overcome the rejections by requiring direct injection to the tissue (p. 6).
Such is not persuasive. Applicants claims still allow for systemic expression, and injecting into organs like the liver will yield such systemic expression.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633